Execution Copy ASSET PURCHASE AGREEMENT by and among TEXAS PETROCHEMICALS LP, PURCHASER and HUNTSMAN PETROCHEMICAL CORPORATION and HUNTSMAN FUELS, L.P., SELLERS As of April5, 2006 TABLE OF CONTENTS Page ARTICLEI DEFINITIONS; CONSTRUCTION 4 Section1.1 Definitions 4 Section1.2 Other Definitions 12 Section1.3 Rulesof Construction 13 Section1.4 Accounting Terms 14 ARTICLEII PURCHASE AND SALE 14 Section2.1 Agreement to Purchase and Sell 14 Section2.2 Assets 14 Section2.3 Excluded Assets 16 Section2.4 Assumption of Assumed Liabilities 17 Section2.5 Retained Liabilities 18 ARTICLEIII PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS 20 Section3.1 Purchase Price 20 Section3.2 Payment of Purchase Price 20 Section3.3 Adjustments for Net Working Capital 20 Section3.4 Allocation of Purchase Price 22 Section3.5 Allocation of Certain Items 22 ARTICLEIV REPRESENTATIONS AND WARRANTIES OF THE SELLERS 23 Section4.1 Organization 23 Section4.2 Authorization 23 Section4.3 Absence of Restrictions and Conflicts 24 Section4.4 Real Property 24 Section4.5 Title to Assets; Related Matters 25 Section4.6 Inventory 25 Section4.7 Financial Statements 26 Section4.8 No Undisclosed Liabilities 26 Section4.9 Absence of Certain Changes 26 Section4.10 Legal Proceedings 27 Section4.11 Compliance with Law 27 Section4.12 Contracts 27 Section4.13 Tax Returns; Taxes 29 Section4.14 Employees and Independent Contractors 29 Section4.15 Seller Benefit Plans 30 Section4.16 Labor Relations 30 Section4.17 Insurance Policies 32 Section4.18 Environmental, Health and Safety Matters 32 Section4.19 Intellectual Property 33 Section4.20 [Reserved] 33 i Section4.21 [Reserved] 33 Section4.22 Key Customer and Key Supplier Relations 33 Section4.23 Notes and Accounts Receivable; Accounts Payable 34 Section4.24 Licenses 34 Section4.25 Product Warranties 34 Section4.26 [Reserved] 34 Section4.27 Brokers, Finders and Investment Bankers 34 Section4.28 [Reserved] 34 Section4.29 No Other Representations 34 ARTICLEV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 35 Section5.1 Organization 35 Section5.2 Authorization 35 Section5.3 Absence of Restrictions and Conflicts 35 Section5.4 Financing 36 Section5.5 Brokers, Finders and Investment Bankers 36 Section5.6 Due Diligence 36 ARTICLEVI CERTAIN COVENANTS AND AGREEMENTS 36 Section6.1 Conduct of Business by the Sellers 36 Section6.2 Inspection and Access to Information 39 Section6.3 Notices of Certain Events 40 Section6.4 Financial Statements 41 Section6.5 No Solicitation of Transactions 42 Section6.6 Reasonable Efforts; Further Assurances; Cooperation 42 Section6.7 Consents 43 Section6.8 Public Announcements 45 Section6.9 Sellers’ Disclosure Schedules 45 Section6.10 Employees 46 Section6.11 Labor Matters 47 Section6.12 Transfer Taxes; Expenses 48 Section6.13 Risk of Loss 48 Section6.14 [Reserved] 48 Section6.15 Collection of Receivables 48 Section6.16 Key Customer and Key Supplier Visits 49 Section6.17 Real Property Matters 49 Section6.18 Post-Closing Access to Retained Books and Records 50 Section6.19 Litigation Support 51 Section6.20 Use of Names and Trademarks; Know-How. 51 Section6.21 Cooperation Following the Closing 51 Section6.22 Texaco Agreement 52 Section6.23 Information Technology Matters 52 Section6.24 BFG Dock Facilities 52 Section6.25 Spare Parts 53 Section6.26 Other Agreements 53 Section6.27 Hurricane Rita 54 ii ARTICLEVII CONDITIONS TO CLOSING 54 Section7.1 Conditions to Each Party’s Obligations 54 Section7.2 Conditions to Obligations of the Purchaser 54 Section7.3 Conditions to Obligations of the Sellers 57 ARTICLEVIII CLOSING 58 ARTICLEIX TERMINATION 59 Section9.1 Termination 59 Section9.2 Specific Performance and Other Remedies 59 Section9.3 Effect of Termination 59 ARTICLEX INDEMNIFICATION 60 Section10.1 Indemnification Obligations of the Sellers 60 Section10.2 Indemnification Obligations of the Purchaser 61 Section10.3 Indemnification Procedure 62 Section10.4 Claims Period 63 Section10.5 Liability Limits 65 Section10.6 [Reserved] 65 Section10.7 WAIVER OF CONSEQUENTIAL DAMAGES 65 Section10.8 Texaco Agreement Remedies 65 Section10.9 Exclusive Remedy 66 ARTICLEXI MISCELLANEOUS PROVISIONS 66 Section11.1 Notices 66 Section11.2 Schedules and Exhibits 67 Section11.3 Assignment; Successors in Interest 68 Section11.4 Captions 68 Section11.5 Controlling Law 69 Section11.6 Consent to Jurisdiction, Etc.; Waiver of Jury Trial 69 Section11.7 Severability 69 Section11.8 Counterparts 69 Section11.9 No Third-Party Beneficiaries 70 Section11.10 Amendment; Waivers; Extensions 70 Section11.11 Integration 70 Section11.12 Confidentiality Agreement 70 Section11.13 Transaction Costs 70 iii LIST OF EXHIBITS ExhibitA Formof Sellers’ Monthly Financial and Operating Report ExhibitB-1 Opinion of Sellers’ Counsel ExhibitB-2 Opinion of Purchaser’s Counsel ExhibitC Formof Guarantee ExhibitD Formof Raw Water Supply Agreement ExhibitE Formof LOU Crude Butadiene Sales Agreement ExhibitF Formof A-3 Crude Butadiene Sales Agreement ExhibitG Formof Odessa Crude Butadiene Sales Agreement ExhibitH Formof C4 Raffinate Sales Agreement ExhibitI Formof C5 Raffinate Sales Agreement ExhibitJ Formof MTBE Exchange Agreement ExhibitK [Reserved] ExhibitL Formof Hydrogen Supply Agreement ExhibitM Formof Products and Services Exchange Agreement ExhibitN Formof Operating Agreement ExhibitO Formof Shared Use and Services Agreement ExhibitP Formof Shared Use and Access Agreement ExhibitQ Formof Agreement Regarding Buckeye Services ExhibitR Formof Seller Proprietary Software License Agreement ExhibitS [Reserved] ExhibitT Term Sheet for Transition Services Agreement (General) ExhibitU Term Sheet for Electricity Supply Agreement ExhibitV Term Sheet for Steam, Oxygen and Utilities Arrangement ExhibitW Term Sheet for Nitrogen Supply Arrangement ExhibitX Term Sheet for Terminal Services Arrangement ExhibitY Formof Assignment and Assumption Agreement (JWWTP Agreements) ExhibitZ Formof Bill of Sale (JWWTP Facilities) iv LIST OF SCHEDULES Schedule1.1-A Easement Facilities Schedule1.1-B Permitted Liens Schedule1.1-C Calculation of Target Net Working Capital Schedule1.1-D Sellers’ Knowledge Schedule1.1-E Remaining Rita Repairs Schedule2.2(c) Vehicles, etc. and Other Tangible Personal Property Schedule2.2(f) Transferred Information Technology Hardware Schedule2.2(m) Deposits and Pre-Paids Schedule2.3(l) Certain Excluded Assets Schedule2.5(m) Certain Retained Liabilities Schedule3.2(a) Hydrogen and Miscellaneous Credit Amount Schedule4.4(a) The Site; Description of the Real Property Schedule4.6 Inventory Locations Schedule4.7 Financial Statement Exceptions Schedule4.8 Previously Undisclosed Liabilities Schedule4.9 Certain Changes Schedule4.10 Legal Proceedings Schedule4.11 Exceptions to Compliance with Law Schedule4.12 Assumed Contracts; Required Consents Schedule4.12(m) License Agreements Schedule4.13 Tax Exceptions Schedule4.14 Business Employees; Key Business Employees; Independent Contractors Schedule4.15 List of Seller Benefit Plans Schedule4.16 Labor Relations Schedule4.18 Environmental, Health and Safety Matters Schedule4.19 Seller Registered Intellectual Property Schedule4.22 Key Customer and Key Supplier Relations Schedule4.23(a) Accounts Aging Schedule4.23(b) Accounts Receivable Schedule4.24 Licenses Schedule6.1(b) Capital Projects Schedule6.16 Key Customers and Key Suppliers Schedule6.17(a) Existing Title Information Schedule6.17(b) Seller Retained Easements Schedule6.22 Texaco Agreement Provisions Schedule6.23(a) Computer Data Delivery Format Schedule6.23(b) Software License Application Matters Schedule6.24(a) New Dock Facilities v ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of April5, 2006, is made and entered into by and among Texas Petrochemicals LP, a Texas limited partnership (“Purchaser”), and Huntsman Petrochemical Corporation, a Delaware corporation (“Huntsman Petrochemical”) and Huntsman Fuels, L.P., a Texas limited partnership (“Huntsman Fuels”, and together with Huntsman Petrochemical the “Sellers” and, each individually, a “Seller”). The Purchaser and the Sellers are sometimes individually referred to herein as a “Party” and collectively as the “Parties”. W I T N E S S E T H: WHEREAS, the Sellers are engaged in the business of (i)processing crude butadiene and manufacturing C4and C5Olefins and MTBE from crude butadiene at the approximately 153.42-acre site located in Jefferson County, Texas that is described on Schedule4.4(a)(togetherwith the parcels described thereon as the “Isoprene Unit Site”, the “Wedge Tract”, the “Flare Site” and the “Loading Rack Site”, collectively, the “Site”) and (ii)the sale of such C4and C5Olefins and MTBE (the “Business”), which, for the avoidance of doubt excludes any of Sellers’ other businesses, including the manufacture and sale by the Sellers of products, including MTBE, from other sites in Jefferson County, Texas, such as the PO/MTBE site owned by one of the Sellers or an Affiliate; WHEREAS, the Parties desire to enter into this Agreement pursuant to which the Sellers propose to sell to the Purchaser, and the Purchaser proposes to purchase from the Sellers, substantially all of the assets primarily used or held for use by the Sellers in the conduct of the Business, and the Purchaser proposes to assume certain of the liabilities and obligations of the Sellers associated with the Business; and WHEREAS, the Parties desire to make certain representations, warranties and agreements in connection with the transactions contemplated by this Agreement; NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, and intending to be legally bound hereby, each Party hereby agrees as follows: ARTICLEI DEFINITIONS;
